DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 28-29, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al (US 2019/0000535), hereinafter Messerly, in view of Shelton et al (US 2016/0256184), hereinafter Shelton ‘184, further in view of Shelton et al (US 2018/0049821), hereinafter Shelton ‘821.

Regarding claim 21, Messerly discloses a surgical device (Fig. 1, item 10), comprising:
An end effector (Fig. 2, item 1500) including an anvil assembly (Fig. 2, item 1800, 1810) and a cartridge assembly (Fig. 2, item 1600, 1700) pivotally coupled to one another (Para. 0052), the cartridge assembly including:
a cartridge carrier (Fig. 4, item 1602) including a first wall (Fig. 8, item 1628) and a pair of second walls (Fig. 8, item 1622) extending from the first wall in spaced relation relative to each other (Fig. 8) and defining a substantially U-shape (Fig. 8, wall 1628 and side walls 1622 define a U shape in the cross-section direction of cartridge carrier 1602), the cartridge carrier including an elongated support channel (Fig. 8, item 1602) defined by an inner first surface of the first wall and inner second surfaces of the pair of second walls (Fig. 8), the cartridge carrier including a recess (Fig. 8, recess is open space between bottom wall 1628 and side walls 1622), the recess in open communication with the elongated support channel at the inner first surface (Fig. 8, recess is in open communication with elongated support channel because recess formed by bottom wall 1628 and side walls 1622 ;
a staple cartridge (Fig. 4, item 1400) disposed within the elongated support channel of the cartridge carrier (Para. 0052);
a channel circuit (Fig. 8, item 1670) disposed within the recess of the cartridge carrier (Para. 0075); and
a flex cable (Fig. 10, item 1674, 1670) (Para. 0075) electrically coupled to the channel circuit (Fig. 8, item 1670) a proximal portion of the flex cable (Fig. 10, item 1674) extending out of the recess proximally along one of the inner second surfaces of the pair of walls (Para. 0075), the recess corresponding in size and shape with the channel circuit and the distal portion of the flex cable disposed therein (Fig. 10, recess formed by bottom wall 1628 and side walls 1622 correspond in size and shape with the channel circuit and flex circuit because the channel circuit and flex circuit are positioned within the recess).
	
Messerly is silent about the recess defined within the inner first surface of the first wall, the circuit disposed within the recess of the cartridge carrier being a strain gauge, and a distal portion of the flex cable disposed within the recess.
	However, Shelton ‘184 teaches the recess (Shelton ‘184, Fig. 141 and 142, item 16032) defined within the inner first surface of the first wall (Shelton, ‘184, Fig. 141 and 142, bottom wall of cartridge carrier 16030), the circuit (Shelton ‘184, Fig. 141 and 142, item 16080) disposed within the recess of the cartridge carrier (Shelton ‘184, Fig.  Para. 0685), and a distal portion of the flex cable disposed within the recess.
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Messerly and Shelton ‘184 to modify the surgical device of Messerly to include the recess of Shelton ‘184.  A person of ordinary skill in the art would have been motivated to make such change in order to protect the circuit within the cartridge carrier while the staple cartridge is being reloaded.
	
Messerly in view of Shelton ‘184 is silent about the circuit being a strain gauge.
However, Shelton ’821 teaches a strain gauge (Shelton ‘821, Fig. 13, item 2019) disposed within the cartridge carrier (Shelton ‘821 Fig. 16, item 3020) (Shelton ‘821, Para. 0071-0072).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Messerly, Shelton ‘184, and Shelton ‘821 to modify the surgical device of Messerly in view of Shelton ‘184 to include the strain gauge of Shelton ‘821.  A person of ordinary skill in the art would have been motivated to make such change in order to determine and control the appropriate velocities and directions of movement by tracking the strain on the end effector (Shelton ‘821, Para. 0074).

Regarding claim 22, Messerly discloses the surgical device wherein the recess of the cartridge carrier (Fig. 8, recess is open space between bottom wall 1628 and side walls 1622) includes a first portion extending longitudinally along a majority of the length of the cartridge carrier (Fig. 8, recess of bottom wall 1628 and side walls 1622 extends along the length of cartridge carrier 1602).

Regarding claim 23, the modified Messerly teaches the surgical device wherein the strain gauge (Shelton ‘821, Fig. 13, item 2019) extends a majority of the length of the first portion of the recess (Shelton ‘821, Fig. 16, strain gauge 2019 extends along the length of recess formed within jaw 3020) (Shelton ‘821, Para. 0072).

Regarding claim 24, the modified Messerly teaches the surgical device wherein the recess (Shelton ‘184, Fig. 141 and 142, item 16032) includes a second portion (Shelton ‘184, Fig. 141 and 142, second portion of recess 16032 extends in same direction as side walls of cartridge channel 16030) disposed at an angular orientation relative to the first portion (Shelton ‘184, Fig. 141 and 142), the second portion having a first end in open communication with a proximal end of the first portion (Shelton ‘184, Fig. 141 and 142, second portion extending along side wall is in open communication with first portion 16032) and a second end in open communication with one of the inner second surfaces of the pair of second walls (Shelton ‘184, Fig. 141 and 142, second end of second portion is in open communication with second/side wall because the second portion connects to side wall).

Regarding claim 25, the modified Messerly teaches the surgical device wherein the second portion of the recess is orthogonal to the first portion (Shelton ‘184, Fig. 141 and 142, second portion is parallel to side wall and first portion is parallel to bottom wall, so second portion and first portion are orthogonal) such that the first and second portions of the recess define an L- shape (Shelton ‘184, Fig. 141 and 142).

Regarding claim 28, Messerly discloses the surgical device wherein the proximal portion of the flex cable (Messerly, Fig. 10, item 1672) extends proximally beyond the cartridge carrier (Messerly, Fig. 10, proximal portion of flex cable 1672 connects to flexible shaft circuit strip 1164) (Messerly, Para. 0075).

Regarding claim 29, Messerly discloses the surgical device wherein the end effector further includes a proximal body portion (Messerly, Fig. 14, item 1500) and the anvil and cartridge assemblies are attached to the proximal body portion (Messerly, Fig. 14) (Messerly, Para. 0074-0075), and the proximal portion of the flex circuit (Messerly, Fig. 14, item 1164) extends along an inner wall of the proximal body portion (Messerly, Para. 0074-0075).

Regarding claim 35, Messerly discloses the surgical device wherein the end effector further includes a microcontroller (Messerly, Para. 0093) coupled to a memory (Messerly, Para. 0093).
Messerly in view of Shelton ‘184 is silent about the microcontroller electrically coupled to the strain gauge and configured to receive sensor data from the strain gauge, the memory configured to store the sensor data.
However, Shelton ‘821 teaches the microcontroller electrically coupled to the strain gauge (Shelton ‘821, Para. 0107) and configured to receive sensor data from the strain gauge (Shelton ‘821, Para. 0107), the memory configured to store the sensor data (Shelton ‘821, Para. 0107).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Messerly, Shelton ‘184, and Shelton ‘821 to modify the surgical device of Messerly in view of Shelton ‘184 to incorporate the microcontroller and memory coupled to the strain gauge as taught by Shelton ‘821.  A person of ordinary skill in the art would have been motivated to make such change in order to determine and control the appropriate velocities and directions of movement by tracking the strain on the end effector (Shelton ‘821, Para. 0074).

Regarding claim 36, Messerly discloses the surgical device further comprising a handle assembly (Messerly, Fig. 2, item 500) operably coupled to the end effector (Messerly, Fig. 2, item 1500).
Messerly in view of Shelton ‘184 is silent about the handle assembly including a power-pack configured to receive sensor data from the strain gauge of the end effector and to control a function of the end effector in response to the sensor data.
However, Shelton ‘821 teaches a handle assembly (Shelton ‘821, Fig. 1, item 311) operably coupled to the end effector, the handle assembly including a power-pack (Shelton ‘821, Fig. 1, item 311, 313, 315) configured to receive sensor data from the strain gauge of the end effector and to control a function of the end effector in response to the sensor data (Shelton ‘821, Para. 0046, Para. 0072-0076).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Messerly, Shelton ‘184, and Shelton ‘821 to modify the surgical device of Messerly in view of Shelton ‘184 to incorporate the handle assembly coupled to the strain gauge as taught by Shelton ‘821.  A person of ordinary skill in the art would have been motivated to make such change in order to determine and control the appropriate velocities and directions of movement by tracking the strain on the end effector (Shelton ‘821, Para. 0074).

Regarding claim 37, Messerly discloses the surgical device wherein the strain gauge (Shelton ‘821, Fig. 13, item 1029) defines a plane (Messerly, Fig. 8, circuit 1670 defines plane which extends along first wall 1628), and the flex cable (Messerly, Fig. 10, item 1674) defines a plane (Messerly, Fig. 10 plane of flex cable 1674 extends along side wall 1622) that is oriented orthogonal to the plane of the strain gauge (Messerly, Fig. 10, plane of circuit 1670 is orthogonal to plane of flex cable 1674).

Regarding claim 38, Messerly discloses the surgical device wherein the plane of the flex cable is parallel to an axis of articulation (Messerly, Fig. 1, item AA) of the end effector (Messerly, Fig. 1, plane of flex cable runs along side wall of end effector 1500, which is parallel to axis of articulation AA).

Regarding claim 39, Messerly discloses the surgical device wherein the plane of the strain gauge is parallel to a pivot axis (Messerly, Fig. 10, pivot axis of anvil runs perpendicular to cartridge carrier 1602) of the anvil assembly relative to the cartridge assembly (Messerly, plane of circuit 1670 runs along bottom side 1628 which is parallel to pivot axis).

Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Shelton ‘184 further in view of Mason et al (US 2017/0030784), hereinafter Mason.

	Regarding claim 30, Messerly in view of Shelton ‘184 further in view of Shelton ‘821 does not expressly disclose that the strain gauge is embedded within the flex circuit.
	However, Mason teaches a strain gauge embedded within a flex circuit (Para. 0024).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Messerly, Shelton ‘184, Shelton ‘821, and Mason to modify the circuit of Messerly in view of Shelton ‘184 further in view of Shelton ‘821 to embed the strain gauge within the flex circuit, as taught by Mason.  A person of ordinary skill in the art would have been motivated to make such change in order to improve the configuration of the circuit to more accurately monitor strain (Mason, Para. 0005).

Regarding claim 31, Messerly in view of Shelton ‘184 further in view of Shelton ‘821 is silent about the surgical device wherein the flex circuit includes a first region including resistor traces forming the strain gauge, and a second region including conductive traces coupled to the strain gauge.
However, Mason teaches a flex circuit that includes a first region including resistor traces forming the strain gauge (Mason, Fig. 5, item 86) (Mason, Para. 0040), and a second region including conductive traces coupled to the strain gauge (Mason, Fig. 2, item 50) (Mason, Para. 0029).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Messerly, Shelton ‘184, Shelton ‘821, and Mason to modify the flex circuit of Messerly in view of Shelton ‘184 further in view of Shelton ‘821 to include the components of the flex circuit of Mason.  A person of ordinary skill in the art would have been motivated to make such change in order to maximize the accuracy of the strain data gathered by the strain gauge (Mason, Para. 0004).

Regarding claim 32, Messerly in view of Shelton ‘184 further in view of Shelton ‘821 is silent about the surgical device wherein the flex circuit includes a first dielectric layer, a resistive layer disposed over the first dielectric layer, a conductive layer disposed over the resistive layer.
However, as combined above, Mason teaches the flex circuit includes a first dielectric layer (Mason, Fig. 5, item 88) (Mason, Para. 0036), a resistive layer disposed over the first dielectric layer (Mason, Fig. 5, item 86) (Mason, Para. 0036), a conductive layer disposed over the resistive layer (Mason, Fig. 6, item 52) (Mason, Para. 0037 and 0038).

Regarding claim 33, Messerly in view of Shelton ‘184 further in view of Shelton ‘821 is silent about the surgical device wherein the resistive layer extends an entire length of the first dielectric layer, the resistive layer including resistor traces patterned in a first region of the flex circuit and a continuous plane of resistive material in a second region of the flex circuit.
However, as combined above, Mason teaches the resistive layer extends an entire length of the first dielectric layer (Mason, Fig. 5, resistive layer 86 extends along entire length of dielectric layer 88), the resistive layer including resistor traces (Mason, Fig. 5, item 86) (Para. 0036) patterned in a first region of the flex circuit and a continuous plane of resistive material (Mason, Fig. 5, item 86) (Mason, Para. 0036) in a second region of the flex circuit.

Regarding claim 34, Messerly in view of Shelton ‘184 further in view of Shelton ‘821 is silent about the surgical device wherein the conductive layer is disposed over the resistive layer, the resistor traces masked from the conductive layer.
However, as combined above, Mason teaches the conductive layer (Mason, Fig. 6, item 52) is disposed over the resistive layer (Mason, Fig. 6, resistive layer can be located at 100 or 102) (Mason, Para. 0037 and 0038), the resistor traces masked from the conductive layer (Mason, Fig. 6, when resistive layer is located at 100 or 102, the resistor traces are masked from conductive layer 52).

Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 26, the prior art of record fails to disclose, teach, or fairly suggest a surgical device wherein the second end of the second portion of the recess is defined partially within the one of the inner second surfaces of the cartridge carrier.  The prior art of record that comes closest to teaching these limitations is Messerly et al (US 2019/0000535), Shelton et al (US 2016/0256184), and Shelton et al (US 2018/0049821).  Messerly, Shelton ‘184, and Shelton ‘821 all teach a surgical device wherein the cartridge carrier has a recess.  However, Messerly, Shelton ‘184, and Shelton ‘821 all fail to teach the second end of the second portion of the recess is defined partially within the one of the inner second surfaces of the cartridge carrier.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 27, the prior art of record fails to disclose, teach, or fairly suggest a surgical device wherein the distal portion of the flex cable has a first segment disposed within the first portion of the recess, a second segment orthogonal to the first segment and disposed within the second portion of the recess, and the proximal portion of the flex cable includes a first segment orthogonal to the second segment of the distal portion and parallel to the first segment of the distal portion.  The prior art of record that comes closest to teaching these limitations is Messerly et al (US 2019/0000535), Shelton et al (US 2016/0256184), and Shelton et al (US 2018/0049821).  Messerly, Shelton ‘184, and Shelton ‘821 all teach a surgical device wherein the cartridge carrier has a recess.  However, Messerly, Shelton ‘184, and Shelton ‘821 all fail to teach the distal portion of the flex cable has a first segment disposed within the first portion of the recess, a second segment orthogonal to the first segment and disposed within the second portion of the recess, and the proximal portion of the flex cable includes a first segment orthogonal to the second segment of the distal portion and parallel to the first segment of the distal portion..  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731